Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 10, 2014

                                    No. 04-14-00695-CR

                                      James NEALY,
                                         Appellant

                                           v.
                                      The STATE of
                                   The STATE of Texas,
                                         Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CR-2838-B
                       Honorable Maria Teresa Herr, Judge Presiding

                                          ORDER

       In accordance with this court’s opinion issued this date, this appeal is DISMISSED for
want of jurisdiction.

       It is so ORDERED on December 10, 2014.


                                              _____________________________
                                              Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2014.

                                              _____________________________
                                              Keith E. Hottle, Clerk